Title: William Smith Shaw to Abigail Adams, 21 January 1799
From: Shaw, William Smith
To: Adams, Abigail


          
            My dear Aunt
            Philadelphia Jan 21st 1799 Monday Eve
          
          I am almost dead with a horrid cold and fear that before I shall half finish this letter I shall drown it with water, from my eyes.
          I wish I felt well and in good spirits enough to give you an account of the presidents ball— it was brilliant indeed, and the ladies were drest and looked almost too beautiful. The president enjoyed himself much better, than he would have done, had not Cousen Thomas been present. When any gentlemen came to him and congratulated him on his sons arrival and enquired for him, the president told them to look for a young man with a blue coat with black hair, cropt close to his head and the greatest looking democrat in the room. Ah! is your son a democrat? Yes, the reply was, as much as his father.
          In the course of the Evening I happened to overhear a conversation of Dallas’s which diverted me not a little. He said that president Adams differed in one very essential point from the former president. Gen W. was very fond of the company of the ladys and of conversing with them; but the present president did not appear to relish their company in the least.— he did not know how to talk to the ladies. If I had not a most violent head ache I am sure I could make you laugh.
          There was a considerable warm debate to day in congress, whether the report of the Secy of State acompanying the dispatches of Mr. Gerry, should be published with them or not. It passed in the affirmative by a small majority. There were many ill natured things said against the Secy. Gen S  of Baltimore was running on at such a rate & so out of order, that he was ordered by the speaker to sit down, but refused & appealed to the house. I hope to obtain a copy of the communication to send you tomorrow. Mr. L of N York has at last come.
          Will you remember me affectionately to Uncle and Aunt Cranch and believe me to be your affection- / ate nephew
          
            W. S. S—
          
        